DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the term “IPG electrodes.”  It is unclear what IPG electrodes refer to.
Claim 16 recites the limitation, “wherein the adhesive is one that adheres strongly enough to the subject's skin to resist detachment for approximately seven days and weakly enough to be intentionally removed from the subject's skin without damaging the subject's skin.”  This phrase is unclear as it is not know how a materially will be tested and determined to fit this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9, 11, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2019/0022400).
	Regarding claim 1, Kumar discloses suite of components for monitoring a subject (figure 1 and paragraphs [0077] and [0078], i.e. wearable external defibrillators), comprising:
one or more ECG electrodes (paragraph [0083] and figure 1, i.e. one or more ECG sensing electrodes); 
a securement component adapted to hold the one or more electrodes to the subject's body (paragraphs [0078] and [0081], i.e. adhesive); and 
a host (paragraph [0083] and figure 1, reference 104 and 106, i.e. the lower patient engagement substrate supports one or more housings that contain the device electronics) removably connected to or adapted to be removably connected to (paragraphs [0020], i.e. removably and reversibly engaged see also paragraphs [0027] and [0107] and figure 1) the one or more electrodes, the host including a sensor (paragraph [0095], i.e. a variety of sensors are included in the housing, such as temperature sensor), a processor (paragraph [0084], i.e. a controller) and an energy source (paragraph [0084], i.e. an energy source).
Regarding claim 3, Kumar additionally discloses a device wherein the host comprises a power module which includes the energy source and a processor module which includes the processor (first energy source housing with energy source; paragraph [0084]).
Regarding claim 4, Kumar additionally discloses a device wherein the processor module also includes the sensor (variety of sensors; paragraph [0095]).
Regarding claim 5, Kumar additionally discloses a device wherein the energy source is a battery and the power module includes a charging receiver (the energy source is a rechargeable battery; paragraph [0024]).
Regarding claim 8, Kumar additionally discloses a device wherein the host comprises (figure 3A):
a power module which includes a first housing comprised of a first housing base and a first housing cover, the first base and the first cover defining an interior of the first housing, and 
wherein the energy source is a battery residing in the interior space; and 
a processor module which includes a second housing comprised of a second housing base and a second housing cover, the second base and the second cover defining an interior of the second housing, the interior of the second housing containing: a) a main circuit assembly, b) an ON/OFF switch, c) an accelerometer, and d) a temperature sensing assembly (housing 106a and housing 106d, see also paragraphs [0121] and [0124], i.e. reference 134 is a switch in the housing 106a; see also paragraph [0095]
Regarding claim 9, Kumar additionally discloses a device wherein the power module and the processor module each include an electrode coupler whereby the power module can be coupled to at least one first ECG electrode by way of the power module electrode coupler(s) and the processor module can be coupled to at least one second ECG electrode by way of the processor module electrode coupler(s) (paragraph [0126], i.e. the controller is connected (i.e. coupled) to ECG sensing electrodes via a cable; paragraph [0083], i.e. a cable 108 provides electrical communication between the upper and lower patches, i.e. couples them, see also figures 1, 7a and 7b).
Regarding claim 11, Kumar additionally discloses a device including a conduit having wiring extending therethrough for conveying electrical energy from the battery to the processor module to power components of the processor module (electrical connection between controller and energy source, paragraph [0087]).
Regarding claim 19, Kumar additionally discloses a device wherein, as initially encountered by an end user thereof, the host is separate from the one or more ECG electrodes (figure 1 and 3A).
Regarding claim 21, Kumar additionally discloses a device wherein the one or more electrodes includes: a first set of M electrodes which are spatially distributed or spatially distributable in a first electrode pattern which matches the first connection site pattern; and a second set of N electrodes which are spatially distributed or spatially distributable in a second electrode pattern which matches the second connection site pattern (figure 2B and paragraph [0119], i.e. ECG sensing electrodes are placed on ECG sensing electrode conductive gels 130, i.e. always 2 electrodes can make up one subset (M or N), wherein one electrode overlaps and is comprised in both subsets).
Regarding claim 22, Kumar additionally discloses a device wherein N = M = 2 and the second connection site pattern is a replica of the first connection site pattern (figure 2B, i.e. ECG sensing electrodes are placed on ECG sensing electrode conductive gels 130, i.e. always 2 electrodes can make up one subset (M or N), wherein one electrode overlaps and is comprised in both subsets).

Claim(s) 1, 3-4, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2015/0126848).
Regarding claim 1, Baker discloses suite of components for monitoring a subject figures 1A-D, 2, 4D, 5, 6, paragraphs [0041]-[0046], [0065], [0070], [0076]), comprising:
one or more ECG electrodes (electrodes 109); 
a securement component adapted to hold the one or more electrodes to the subject's body *insulating/adhesive member 105) and 
a host (flexible printed circuit layer 101) removably connected to or adapted to be removably connected to the one or more electrodes, the host including a sensor (physiological sensors 501), a processor (microprocessor 512) and an energy source (battery 204).
Regarding claim 3, Baker additionally discloses a device wherein the host comprises a power module which includes the energy source and a processor module which includes the processor (paragraphs [0046] and [0076], figure 6).
Regarding claim 4, Baker additionally discloses a device wherein the processor module also includes the sensor (physiological sensors 501;paragraph [0070]).
Regarding claim 15, Baker additionally discloses a device wherein a) each electrode includes a snap assembly (snap device added to conductive surface 404 to accept a manufacture snap-on electrode (not shown); figure 4D and paragraph [0065]); and b) the securement component is a pad having a bottom side and a top side, the bottom side including an adhesive, the pad also including a hole through which the snap assembly projects when the suite of components is being employed to monitor the subject (e.g. paragraph [0065] wherein the hole implicit by "penetrating through substrate 406").
Regarding claim 16, as best the claim can be understood. Baker additionally discloses a device wherein the adhesive is one that adheres strongly enough to the subject's skin to resist detachment for approximately seven days and weakly enough to be intentionally removed from the subject's skin without damaging the subject's skin (paragraph [0047]).
Regarding claim 17, Baker additionally discloses a device wherein a) each electrode includes a contact portion and a snap assembly extending from the contact portion (snap device added to conductive surface 404 to accept a manufacture snap-on electrode (not shown); figure 4D and paragraph [0065]); b) the securement component is a pad having a bottom side and a top side, the bottom side including an adhesive, the pad also including a hole therethrough; c) the host includes a base; and d) when the suite of components is arranged to monitor the subject, the securement component resides between the base and the subject, a first portion of the securement component overlies the contact portion of the electrode, a second portion of the securement component sticks to the subject's skin, and the snap assembly projects into the host (e.g. paragraph [0065] wherein the hole implicit by "penetrating through substrate 406").
Regarding claim 19, Baker  additionally discloses a device wherein, as initially encountered by an end user thereof, the host is separate from the one or more ECG electrodes (paragraph [0065], i.e. if the electrodes are not snap-fitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar.
Kumar disclose the claimed invention but does not disclose expressly the connections as described in claims 20 and 23.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the connections as taught by Kumar with the desired connections, because Applicant has not disclosed that the desired connections provides an advantage, is used for a particular purpose, or solves a stated problem.  
In reference to claim 20, Kumar discloses a similar arrangement of three electrodes in figure 2B and paragraph [0119]. Adding another electrode to yield 4 electrodes, i.e. the total number being N+M electrodes, N=M=2, is straightforward design choice in two-lead electrode system with 4 sensing electrodes. 
Regarding claim 23, it is furthermore obvious that a person skilled in the art would design the spacing of the connection sites in the module and the spacing between the electrodes to be equal as otherwise the electrodes do not fit into the connectors and the system does not work. 
One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the connections as taught by Kumar, because it provides a reliable ECG system and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.  Therefore, it would have been an obvious matter of design choice to modify Kumar to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/            Primary Examiner, Art Unit 3792